DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/06/2021 has been entered:
Claim 1, 3- 7, 9 – 11, 13 – 17, 19 and 20 remain pending in the application;
Claim 3 – 7, 9, 10, 13 – 17, 19 and 20 are withdrawn from consideration;
Claim 1 and 11 are amended;
Claim 2, 8, 12 and 18 are cancelled.

Applicant’s remarks submitted on 10/06/2021 overcome each and every drawing objections set forth in the Non-Final Office Action mailed on 07/06/2021. The corresponding drawing objections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections to claim 1, 2, 8, 11, 12 and 18 under 35 U.S.C. 102 or 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 102 rejection to independent claim 1 and 11, applicant amended the claim to include limitations “causing, within a single imaging preset, the ultrasound device to switch from a configuration to collect ultrasound data for producing ultrasound images having a linear format to a configuration to collect ultrasound data for producing ultrasound images having a trapezoidal format based on receiving a selection of a new imaging depth that exceeds a threshold imaging depth.” Applicant submitted on p.7 – 8 that “Banta does not describe, however, the features of dependent claim 2 in combination with the features of claim 8”; “Banta merely changes a width of a sector scan pattern aperture based on a depth of a region of interest but does not cause the ultrasound device to switch from a configuration to collect ultrasound data for producing ultrasound images in a linear format to a configuration to collect ultrasound data for producing ultrasound images in a trapezoidal format based on depth, let alone a selection of a new depth that exceeds a threshold depth.”
Applicant’s arguments have been fully considered. The amendments to claims overcome the 102 claim rejections set forth in the Non-Final Office Action mailed on 07/06/2021, the corresponding 102 claim rejections are withdrawn. However, applicant’s arguments are moot in view of new grounds of rejection for the following reasons.
First of all, since applicant’s amendments change the scope of claims, reference Banta (previously cited in the rejections to cancelled claim 8 and 18) and new reference Maslak et al. (US 5,148,810; published on 09/22/1992) (hereinafter “Maslak”) are introduced in new grounds of rejection to teach all claim limitations in combination with the cited reference Anand.

Third, for the purpose of compact prosecution, new reference Maslak is introduced in new grounds of rejection. Maslak teaches a variable vertex scan technique wherein the vertex position is changed according to different depth. More specifically, in Col.6, Ln.13 – 24, “As the variable vertex approaches infinity 4f or 4g the format approaches a linear scanning format.” This is the situation similar to the implicit teaching of Banta.
Further, Maslak teaches a well-known fundament that sector scan format has substantially increased field of view at the deeper scan depths while the linear scan format having better performance at shallow depth. The teaching provides the motivation for a person of ordinary skill in the art to switch the scan formation when the depth of ROI is changing. The variable vertex scan as taught by Maslak is developed on this concept to extend the field of view at all depths with substantially comparable resolution (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).
Thus, applicant’s arguments regarding the rejection to independent claim 1 and 11 have been fully considered but they are moot in view of new grounds of rejection.

Overall, applicant’s remarks on p.6 – 8 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US 2020/0000435 A1; priority date on 06/29/2018) in view of Banta et al. (US 6,055,861; published on 05/02/2000) and Maslak et al. (US 5,148,810; published on 09/22/1992) (hereinafter “Maslak”).

Regarding claim 1, Anand teaches a method of operating an ultrasound device (“… there is provided a method for ultrasound imaging …” [0011]) having a single ultrasound transducer array (“… to and from transducer elements 62 in a transducer array 60 …” [0046]), the method comprising: 
causing, within a single imaging preset, the ultrasound device to switch (“For some operating modes, the ultrasound system 10 can compensate for degraded transducer probe 26 performance by adjusting the pattern of transducer element actuation accordingly.” [0060]) from a configuration to collect ultrasound data for producing ultrasound images having a linear format (“As one example, shown in FIG. 8, the standard imaging format for a linear transducer array 60 is rectangular …” [0060]) to a configuration to collect ultrasound data for producing ultrasound images having a trapezoidal format (“… the imaging format can be immediately switched to a trapezoidal excitation profile, as shown in FIG. 8.” [0061]).
Anand fails to explicitly teach the switching is based on receiving a selection of a new imaging depth that exceeds a threshold imaging depth.
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different parameters, thus a threshold can be acquired with routine experimentation). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the depth dependent scan pattern variation as taught by Banta. Doing so would make it possible “to provide a large of view for both shallow and deep imaging” (see Banta; Col.7, Ln.3 – 16).
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).

Regarding claim 11, Anand teaches an apparatus (“FIGS. 1A, 1B, 2, and 3 show exemplary ultrasound systems 10” [0027]) comprising a processing device in operative communication with an ultrasound device (“… a central processing unit CPU 20 that controls ultrasound system operation.” [0027]) having a single ultrasound transducer array (“… to and from transducer elements 62 in a transducer array 60 …” [0046]), the processing device configured to: 
cause. within a single imaging preset, the ultrasound device to switch (“For some operating modes, the ultrasound system 10 can compensate for degraded transducer probe 26 performance by adjusting the pattern of transducer element actuation accordingly.” [0060]) from a configuration to collect ultrasound data for producing ultrasound images having a linear format (“As one example, shown in FIG. 8, the standard imaging format for a linear transducer array 60 is rectangular …” [0060]) to a configuration to collect ultrasound data for producing ultrasound images having a 
Anand fails to explicitly teach the switching is based on receiving a selection of a new imaging depth that exceeds a threshold imaging depth.
However, in the same field of endeavor, Banta teaches the switching is based on receiving a selection of a new imaging depth (“According to another aspect of the invention, the sector apertures 40 and 42 are varied in width, depending on the depth of the region of interest. Typically, the image depth is selected based on the depth of the region of interest. As noted above, sector scan patterns have a relatively small field of view at shallow depths and a relatively large field of view at greater depths … By increasing the width of the linear scan pattern, the field of view is increased at shallow imaging depths.” Col.7, Ln.3 – 17; It is implied that at the most shallow depth, the sector aperture size could be diminished which make the scan pattern shape approximating to rectangular) that exceeds a threshold imaging depth (“In the above example for sector angles of 28.5° and using variable sector apertures as discussed below, the field of view at a 4 cm depth is 6.8 cm; the field of view at a 6 cm depth is 8.3 cm; and the field of view at an 8 cm depth is 9.8 cm.” Col.6, Ln.29 – 45; a threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different parameters, thus a threshold can be acquired with routine experimentation). 

In addition, Maslak teaches the processing device (“This operation is easy to accomplish by means of control logic in combination with a microprocessor …” Col.7, Ln.57 - 60) configured to cause, within a single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound device to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from a configuration to collect ultrasound data for producing ultrasound images having a linear format (“As the variable vertex approaches infinity 4f or 4g the format approaches a linear scanning format.” Col.6, Ln.13 – 24; see Fig.5) to a configuration to collect ultrasound data for producing ultrasound images having a trapezoidal format (“As the variable vertex approaches the face of the transducer at 4b, the format approaches a sector format.” Col.6, Ln.13 – 24; see Fig.5) based on receiving a selection of a new imaging depth that exceeds a threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CHAO SHENG/           Examiner, Art Unit 3793           

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793